         Case 1:15-cr-00706-VSB Document 958 Filed 07/02/20 Page 1 of 2




                                                            July 2, 2020

BY ECF

The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

                     Re: United States v. Ng Lap Seng, 15-cr-706-3 (VSB)

Dear Judge Broderick:

      Counsel submits this filing to address a letter that was sent to the Court by Defendant Ng
Lap Seng himself. (See ECF Doc. 957: Ng’s Letter).

        In his letter, Defendant states that his health has deteriorated since he began his prison
sentence, noting that his diseases are chronic, he is unable to exercise with others, and he is not
accustomed to the American diet. (Id. at 4–5). In particular, Ng’s kidney and heart conditions are
worsening, he has frequent pains in the left side of his chest, his blood pressure and blood sugar
level remain high, his face skin color is often dark, his eyesight is blurry, he has tinnitus (the
perception of noise or ringing in the ears), the right side of his body often feels numb, he has
difficulty moving his hands and feet, he gets many headaches, he has insomnia, and he often
experiences a dull pain in his liver and gallbladder area. (Id. at 5–6). Although there has been no
confirmed COVID-19 cases at Defendant’s prison (FCI Allenwood Low), he fears for his life
because the virus would spread quickly throughout the prison if just one staff member or inmate
gets infected. (Id. at 6–7). Ng misses his family and friends and worries that he may never see
them again. (Id. at 1–7). Ng requests that the Court help him in “an appropriate way.” (Id. at 7).
        Case 1:15-cr-00706-VSB Document 958 Filed 07/02/20 Page 2 of 2




       Counsel respectfully requests that the Court deem Ng’s letter as a request for
reconsideration of his 18 U.S.C. § 3582(c)(1)(A) motion for compassionate release. (See ECF
Docs. 935, 937, 944, 946, 948).

       Counsel will inform Defendant that any communications with the Court must go through
counsel.

                                                        Respectfully submitted,



                                                        Benjamin Brafman, Esq.
                                                        Jacob Kaplan, Esq.
                                                        Stuart Gold, Esq.
                                                        Brafman & Associates, P.C.
                                                        767 3rd Avenue, 26th Fl.
                                                        New York, NY 10017
                                                        Tel: (212) 750-7800
                                                        Fax: (212) 750-3906




                                             2
